                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION – FLINT


IN RE:
                                                             Case No. 11-33926-dof
         STEVEN DOUGHERTY,                                   Chapter 13
                                                             Hon. Daniel S. Opperman

            Debtor.
______________________________________/

STEVEN DOUGHERTY,

         Plaintiff,

v.                                                           Adversary Proceeding
                                                             Case No. 19-3002-dof
SECURITY CREDIT UNION,

     Defendant.
_________________________________________/

                 OPINION GRANTING DEFENDANT’S MOTION TO DISMISS

         Defendant Security Credit Union (“Defendant”) filed a Motion to Dismiss and/or for

Summary Judgment in Lieu of First Responsive Pleading (the “Motion”), in which Defendant

seeks dismissal of, or alternatively summary judgment as to, Plaintiff Steven Dougherty’s (“Mr.

Dougherty” or the “Debtor”) Complaint against Defendant. The Complaint alleges a single count

of turnover against Defendant pursuant to 11 U.S.C. § 542(a) relating to funds garnished from the

Debtor’s wages during the approximately seven months between the latest dismissal and

reinstatement of Mr. Dougherty’s Chapter 13 bankruptcy case. Defendant argues that the Debtor’s

wages earned during the gap period between the dismissal and reinstatement of the Debtor’s

bankruptcy case are not property of the estate, and thus Mr. Dougherty’s Complaint for turnover

of property of the estate must fail as a matter of law. The Court agrees.
                                                 1




     19-03002-dof     Doc 17   Filed 06/17/19     Entered 06/18/19 08:27:15     Page 1 of 13
                                            Facts and Procedural History


        Mr. Dougherty filed a Chapter 13 bankruptcy on August 19, 2011. During the pendency

of Mr. Dougherty’s bankruptcy, in relevant part,1 the case was dismissed on March 28, 2018 for

failure to timely complete a case under 11 U.S.C. § 1307(c). The corresponding Notice of

Dismissal noted that the automatic stay was lifted accordingly. On August 24, 2018, the Debtor

moved to reopen the case so that he could finalize a Permanent Loan Modification Agreement

(“Agreement”) and complete his Chapter 13 plan. The Chapter 13 Trustee objected, stating that

the Debtor’s plan was confirmed more than 60 months to the Debtor’s Motion. The mortgagee

also objected because the Agreement had not been returned to the mortgagee. The parties resolved

their differences by a stipulation filed on October 26, 2018 and the case was reopened on October

29, 2018. The purpose of the reopening was to allow the Debtor to finalize his Agreement and

complete his plan. None of the pleadings filed with the Court remotely suggested any other relief,

especially that sought by the Debtor in this adversary proceeding.


        Per the Motion, on April 4, 2018, after the most recent dismissal of the Debtor’s bankruptcy

case, Defendant issued a writ for periodic garnishment to the Debtor’s employer, USF Delta

Tooling, LLC (the “Garnishment”). Upon receiving notice that the Debtor’s bankruptcy case was

reinstated on October 29, 2018, Defendant released the Garnishment. Between the dismissal and

the reinstatement of the Debtor’s bankruptcy case, Defendant received disbursements from the



1
 The bankruptcy case was also (i) dismissed on November 4, 2015 for failure to comply with the terms and conditions
set forth in the Order Adjourning the Chapter 13 Trustee’s Motion to Dismiss filed on October 9, 2015, and reinstated
on December 8, 2015; (ii) dismissed on January 19, 2016 for failure to comply with the terms and conditions set forth
in the Order Adjourning Hearing entered on or about December 8, 2015, and reinstated on March 1, 2016; and (iii)
dismissed on June 9, 2017 for failure to comply with the terms and conditions set forth in the Order Resolving the
Chapter 13 Trustee’s Motion to Dismiss filed January 24, 2017, and reinstated on September 1, 2017.
                                                         2




    19-03002-dof       Doc 17       Filed 06/17/19        Entered 06/18/19 08:27:15              Page 2 of 13
Debtor’s earnings in the aggregate amount of $10,218.02 for wages earned from May 12, 2018

through October 26, 2018.


       On January 16, 2019, the Debtor filed the instant Adversary Proceeding against Defendant

seeking turnover of the garnished funds pursuant to 11 U.S.C. § 542(a). The Debtor contends that

“as a result of the reopening of this case the funds seized by Defendant are the property of the

estate.” Complaint, para. 10. The Debtor therefore contends that the Debtor is entitled to turnover

of the garnished funds pursuant to 11 U.S.C. § 542(a).


       Defendant filed the Motion on January 21, 2019, arguing that the Complaint should be

dismissed for failure to state a claim upon which relief could be granted pursuant to Rule 12(b)(6),

or alternatively, that summary judgment should be entered against the Debtor pursuant to Rule 56.

Defendant notes that property of the estate consists of, in relevant part, “all legal or equitable

interests of the debtor in property as of the commencement of the case.” 11 U.S.C. § 541(a)(1).

In the context of a Chapter 13 bankruptcy, in relevant part, property of the estate is expanded to

include the earnings of the Debtor after commencement of the case but before the case is dismissed.

See 11 U.S.C. § 1306(a)(2). Defendant’s argument is simple: because the funds it received from

the Garnishment related to the Debtor’s earnings after his bankruptcy case was dismissed and

before it was reinstated, such funds do not constitute property of the estate. Accordingly, the

Debtor’s claim for turnover of the garnished funds as property of the estate pursuant to 11 U.S.C.

§ 542(a) must necessarily fail.


       The Debtor filed a response to the Motion on January 29, 2019. Despite claiming that there

are genuine issues of material fact that would preclude summary judgment, the Debtor fails to raise


                                                   3




  19-03002-dof      Doc 17        Filed 06/17/19   Entered 06/18/19 08:27:15       Page 3 of 13
any factual issues. Rather, the Debtor contends that he “could reasonably argue” that the

reinstatement of the bankruptcy case pursuant to 11 U.S.C. § 350(b) simultaneously reinstated the

applicability of 11 U.S.C. § 1327(c), which vests all property of the estate in the Debtor upon

confirmation of a plan, free and clear of any interest or claim of any creditor provided for in the

plan. See 11 U.S.C. § 1327(b) and (c). The Debtor contends that if 11 U.S.C. § 1327(c) was

applicable to the garnished funds, the Debtor would be entitled to turnover of such funds. These

are clearly issues of law, not fact. Moreover, despite positing that the effect of a reinstatement of

a Chapter 13 bankruptcy case is not a clearly resolved area of law, the Debtor failed to cite any

authority supporting his response to the Motion.2


         The Court held a hearing on the Motion on March 6, 2019, after which the Court ordered

both parties to submit supplemental briefs. Accordingly, Plaintiff filed a supplemental brief on

March 29, 2019; Defendant filed a responsive brief on April 12, 2019; and Plaintiff filed a reply

brief on May 3, 2019. The Court has carefully reviewed the parties’ respective briefs, and, in light

of the previous hearing on this matter, concludes that additional oral argument is unnecessary for

the Court to render an Opinion.


                                                                Law


         A.       Jurisdiction

         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, as well

as L.R. 83.50. This is a core proceeding under 28 U.S.C. § 157(b)(2)(E), as the “words ‘to turnover

property of the estate’ in 28 U.S.C. § 157(b)(2)(E) are terms of art in the bankruptcy context meant


2
 The Debtor also vaguely argues that “it appears there may be issues related to the validity of the debt that could result
in the claim being disallowed….” The validity of Defendant’s claim is not at issue in this Adversary Proceeding.
                                                            4




    19-03002-dof        Doc 17       Filed 06/17/19          Entered 06/18/19 08:27:15               Page 4 of 13
to include proceedings brought pursuant to 11 U.S.C. § 542.” Dayton Title Agency, Inc. v. Pa.

Indemnity Ins. Co. (In re Dayton Title Agency), 264 B.R. 880, 883 (Bankr. S.D. Ohio 2000)

(citation omitted). Therefore, all matters before the Court today fall within this Court’s jurisdiction

as they emanate from Title 11 of the United States Code.

        B.      Motion to Dismiss Standard

        Under Federal Rule of Civil Procedure 12(b)(6), made applicable in this adversary

proceeding by Federal Rule of Bankruptcy Procedure 7012(b), a party may assert by motion the

Afailure to state a claim upon which relief can be granted.@ The United States Supreme Court has

held that in order to survive a Rule 12(b)(6) motion to dismiss, the complaint must allege Aenough

facts to state a claim that is plausible on its face.@ Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). In so doing, the Supreme Court renounced the previously A>accepted rule that a complaint

should not be dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff

can prove no set of facts in support of his claim which would entitle him to relief.=@ Id. at 561-62

(quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957)). As explained by the Supreme Court in

Twombly, while AFederal Rule of Civil Procedure 8(a)(2) requires only a short and plain statement

of the claim showing that the pleader is entitled to relief, in order to give the defendant fair notice

of what the claim is and the grounds upon which it rests,@ this Arequires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do[.] . . . Factual

allegations must be enough to raise a right to relief above the speculative level,@ assuming that all

of the complaint=s allegations are true. Id. at 555 (internal quotations and citations omitted). In

Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009), the Supreme Court confirmed that the Twombly

standard applies in all federal civil actions and not just in antitrust disputes as was the case in


                                                   5




  19-03002-dof       Doc 17     Filed 06/17/19      Entered 06/18/19 08:27:15          Page 5 of 13
Twombly. The Supreme Court also emphasized that the assumption that all of the allegations are

true does not apply to legal conclusions: A[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.@ Id. at 678 (citing Twombly, 550 U.S. at

555). Moreover, the Supreme Court noted that Awhere the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has allegedCbut it has

not >show[n]=C>that the pleader is entitled to relief.=@ Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).


       In sum, the plausibility standard first set forth by Twombly does not require A>detailed

factual allegations=@ or a showing of probability. Id. at 678 (quoting Fed. R. Civ. P. 8(a)(2)).

However, A>the complaint must contain either direct or inferential allegations respecting all

material elements to sustain a recovery under some viable legal theory. =@ Digeronimo Aggregates,

LLC v. Zemla, 763 F.3d 506, 509 (6th Cir. 2014) (quoting Handy-Clay v. City of Memphis, 695

F.3d 531, 538 (6th Cir. 2012)). When deciding a Rule 12(b)(6) motion to dismiss, the Court Amust

>construe the complaint in the light most favorable to the plaintiff, accept its allegations as true,

and draw all reasonable inferences in favor of the plaintiff.=@ Wesley v. Campbell, 779 F.3d 421,

428 (6th Cir. 2015) (quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). The

defendant has the burden of showing that the plaintiff failed to state a plausible claim for relief.

Id.


       C.      Reinstatement of the Case

       “In bankruptcy, case closing is a concept distinct from case dismissal.” Geberegeorgis v.

Gammarino (In re Geberegeorgis), 310 B.R. 61, 65 (B.A.P. 6th Cir. 2004) (citing Armel

Laminates, Inc. v. The Lomas & Nettleton Co. (In re Income Property Builders, Inc.), 699 F.2d

693, 695 (9th Cir. 1982)).      Courts close bankruptcy cases only “[a]fter an estate is fully
                                                  6




  19-03002-dof      Doc 17      Filed 06/17/19     Entered 06/18/19 08:27:15          Page 6 of 13
administered and the court has discharged the trustee….” Id.; 11 U.S.C. § 350(a). In turn, courts

may reopen bankruptcy cases “to administer assets, to accord relief to a debtor, or for other cause.”

Id.; 11 U.S.C. § 350(b). Here, the Debtor’s bankruptcy case was not closed on March 28, 2018; it

was dismissed. Likewise, the case was not reopened on October 29, 2018; the dismissal order was

vacated, and the case was reinstated pursuant to Rule 60, applicable hereto pursuant to Federal

Rule of Bankruptcy Procedure 9024. See Geberegeorgis, 310 B.R. at 66. Section 350 is

inapplicable to the instant matter. Id.

        D.      Turnover of Property of the Estate

        “Section 542 empowers the court to compel an entity to deliver to the bankruptcy trustee

any ‘property that the trustee may use, sell or lease under Section 363 of this title . . ..’” Richardson

v. Huntington Nat’l Bank (In re CyberCo Holdings, Inc.), 382 B.R. 118, 143 (Bankr. W.D. Mich.

2008) (quoting 11 U.S.C. § 542(a)). “Section 363, in turn, provides that the bankruptcy trustee

may use, sell, or lease only ‘property of the estate.’” Id. (quoting 11 U.S.C. § 363(b)(1)).

“Consequently, it stands to reason that Section 542 is available as a remedy only when the

bankruptcy estate already has an interest in the property sought to be turned over.” Id.

        E.      Property of the Estate


        Property of the estate consists of, in relevant part, “all legal or equitable interests of the

debtor in property as of the commencement of the case.” 11 U.S.C. § 541(a)(1). In the context of

a Chapter 13, property of the estate is expanded to include after-acquired property, including

wages, subject to certain qualifiers:


                (a)     Property of the estate includes, in addition to the property specified
                        in section 541 of this title-

                                                   7




  19-03002-dof        Doc 17    Filed 06/17/19      Entered 06/18/19 08:27:15          Page 7 of 13
                       (1)     all property of the kind specified in such section that the
                               debtor acquires after the commencement of the case but
                               before the case is closed, dismissed, or converted to a case
                               under chapter 7, 11, or 12 of this title, whichever occurs first;
                               and

                       (2)     earnings from services performed by the debtor after the
                               commencement of the case but before the case is closed,
                               dismissed, or converted to a case under chapter 7, 11, or 12
                               of this title, whichever occurs first.

11 U.S.C. § 1306(a) (emphasis added).

               1.      Funds Garnished Pre-Petition

       A debtor’s interest in garnished funds is “terminated with finality” upon the garnishing

creditor’s pre-petition receipt. In re Parham, No. 16-44233, 2017 Bankr. LEXIS 2089, at *4

(Bankr. E.D. Mich. July 26, 2017). Garnished funds received by a creditor pre-petition are not

property of the bankruptcy estate. Id.

               2.      Impact of the Dismissal and Reinstatement


       The First Circuit Court of Appeals has held that “dismissal of a bankruptcy petition

ordinarily terminates the estate and the automatic stay.” Massachusetts v. Pappalardo (In re

Steenstra), 307 B.R. 732, 737 (B.A.P. 1st Cir. 2004) (citing Martir Lugo v. de Jesus Saez (In re de

Jesus Saez), 721 F.2d 848, 851 (1st Cir. 1993)). “This proposition is supported by § 362(c)(1),

which provides that the stay of an act against property of the estate … continues until such property

is no longer property of the estate.” In re Steenstra, 307 B.R. at 738 (citations and quotation marks

omitted). Moreover, since dismissal of a bankruptcy petition revests property of the bankruptcy

estate in the party that owned it prior to the filing of the bankruptcy petition, there is no longer a

bankruptcy estate after a petition has been dismissed. Id.; 11 U.S.C. § 349(b)(3). It is self-evident

that there is no “estate,” and therefore no “property of the estate,” unless there is an existing
                                                  8




  19-03002-dof      Doc 17     Filed 06/17/19      Entered 06/18/19 08:27:15          Page 8 of 13
bankruptcy petition. Id. (citation omitted). The “dismissal of a bankruptcy petition has the

simultaneous effect of undoing the bankruptcy estate and lifting the automatic stay, just as the

filing of a petition creates the bankruptcy estate and imposes the automatic stay.” Id. (quoting In

re Garnett, 303 B.R. 274, 278 (E.D.N.Y. 2003) (internal quotation marks omitted)). “The purpose

behind § 349(b) is to undo the bankruptcy case, as far as practicable, and to restore property rights

to the position in which they were found at the commencement of the case.” In re Murphy, 493

B.R. 576, 581 (Bankr. D. Colo. 2013); see also Lomagno v. Salomon Bros. Realty Corp. (In re

Lomagno), 320 B.R 473, 478 (B.A.P. 1st Cir. 2005) (dismissal of a bankruptcy petition terminates

the bankruptcy estate); SEC v. Great White Marine & Rec., Inc., 428 F.3d 553, 556 (5th Cir. 2005)

(same); Crawford v. Franklin Credit Mgmt., 758 F.3d 473, 485 (2nd Cir. 2014) (same); In re

Searcy, 313 B.R. 439, 442-43 (Bankr. W.D. Ark. 2004) (same); In re Leroy, No. 05-41993, 2007

Bankr. LEXIS 25, at *8 (Bankr. D. Kan. Jan. 8, 2007) (same); In re Bateson, 551 B.R. 807, 813

(Bankr. E.D. Mich. 2016) (Congress' intention in § 349(b) is to basically unwind the entire case as

if it never happened).


       The Debtor did not cite, nor could the Court find, any authority holding that reinstating a

bankruptcy case has a retroactive impact on what is deemed property of the estate. Likewise, the

Debtor did not cite, nor could the Court find, any authority holding a debtor’s wages earned

between the dismissal and reinstatement of a bankruptcy estate, which were garnished by a creditor

in such gap period, are subject to turnover pursuant to 11 U.S.C. § 542. Any such authority would

be contrary to 11 U.S.C. § 1306(a)(2), which specifically excludes wages earned after dismissal of

a bankruptcy case from property of the estate.



                                                 9




  19-03002-dof      Doc 17     Filed 06/17/19     Entered 06/18/19 08:27:15         Page 9 of 13
         In similar circumstances, such as when a debtor’s house is foreclosed upon between the

dismissal and reinstatement of their bankruptcy case, the issue in most jurisprudence is whether

the creditor’s actions were in violation of the automatic stay. Such cases universally hold, with a

due process exception inapplicable here,3 that the automatic stay terminates upon dismissal of the

bankruptcy case and cannot be retroactively reinstated upon reinstatement of the case.                                 A

retroactive reinstatement of the automatic stay would in fact be “squarely at odds with the plain

language of 11 U.S.C. § 362(c)(2) and Congress’ intent that the parties be returned to the status

quo ante.” In re Lomagno, 320 B.R at 479-80 (citing Nicholson v. Nagel (In re Nagel), 245 B.R.

657 (D. Ariz. 1999)). See also In re Hill, 305 B.R. 100, 104-06 (Bankr. M.D. Fla. 2003) (citing

numerous cases holding same); Searcy, 313 B.R. at 442-43. Debtors are not without the ability to

protect themselves from repossessions, garnishments, or foreclosures in the gap period between

dismissal and reinstatement of their bankruptcy case; they can seek expedited relief on their motion

to reinstate, or they can file an adversary proceeding requesting a temporary restraining order

preventing creditor execution while a motion to reinstate is pending. Searcy, 313 B.R. at 443

(citations omitted).


         F.       Confirmation Order

         “Courts have held that dismissal of a Chapter 13 case vacates the confirmation order.” In

re Demery, 570 B.R. 220, 226 (Bankr. W.D. La. 2017) (citations omitted). As explained in

Demery:




3
 See Moore v. Branch Banking & Trust, No. 05-01908, 2006 Bankr. LEXIS 4164, at *23 (Bankr. D. Md. Dec. 29,
2006) (citing In re Acosta, 181 B.R. 477 (Bankr. D. Ariz. 1995)) (“[R]einstatement of a dismissed bankruptcy case
does not affect the validity of a creditor's actions taken during the period in which the case was dismissed, unless there
was a violation of due process rights.”) (emphasis in original)).
                                                           10




    19-03002-dof       Doc 17        Filed 06/17/19         Entered 06/18/19 08:27:15               Page 10 of 13
               Although courts may quibble over whether dismissal vacates an
               order confirming a Chapter 13 plan, almost all courts would hold
               that a Chapter 13 plan is no longer enforceable after a case is
               dismissed. A dismissal undoes the bankruptcy case as far as is
               practicable, and restores the debtor's property rights to the position
               that they were in at the time the case was filed. The dismissal of a
               Chapter 13 case requires disregarding the associated plan.

Id. (citations omitted); see also Williams v. Marshall, 526 B.R. 695, 698 (N.D. Ill. 2014) (same);

Cohen v. Tran (In re Tran), 309 B.R. 330, 334 (B.A.P. 9th Cir. 2004) (dismissal effectively vacates

a chapter 13 plan confirmation order); Chase v. CitiMortgage, Inc., 578 B.R. 43, 54 (Bankr. D.

Mass. 2017) (“[P]arties are no longer bound by a confirmed plan once a case is dismissed as a

Chapter 13 plan is no longer enforceable after dismissal.”); In re Hamilton, 493 B.R. 31, 41 (M.D.

Tenn. 2013) ("While § 349(b) does not expressly provide that confirmation of the Chapter 13 plan

is vacated by dismissal, courts have reasonably concluded that dismissal has that effect."); In re

Parker, 400 B.R. 55 (Bankr. E.D. Pa. 2009) (“[D]ismissal renders the former debtor no longer

obligated to tender plan payments, and frees her creditors and the bankruptcy trustee from any

compliance with the terms of the confirmed plan.”).


                                                 Analysis


       11 U.S.C. § 1306(a)(2) specifically states that in a Chapter 13 bankruptcy, a debtor’s post-

petition wages are property of the estate from filing through dismissal. Wages earned after a

dismissal are specifically excluded form property of the estate. Upon dismissal, pursuant to 11

U.S.C. § 349(b), all estate property reverts back to whoever owned the property at the time the

bankruptcy was filed. Moreover, dismissal of a bankruptcy terminates the bankruptcy estate and

the automatic stay. See, e.g., Steenstra, 307 B.R. at 737. Additionally, confirmation orders are


                                                11




 19-03002-dof      Doc 17     Filed 06/17/19     Entered 06/18/19 08:27:15         Page 11 of 13
not enforceable after a case is dismissed. See, e.g., In re Demery, 570 B.R. at 226. As such, during

the period between dismissal and reinstatement of a bankruptcy case, creditors are free to proceed

as if a bankruptcy case had not been filed. In this matter, that is exactly what happened, as the

Debtor’s wages were garnished in the gap period between the dismissal and reinstatement of his

bankruptcy case. Debtor now seeks turnover of such funds as “property of the estate” pursuant to

11 U.S.C. § 542.


       The wages were not property of the estate when they were garnished in the gap period.

When the case was reinstated, the Debtor had no interest in the garnished funds that had already

been received by the garnishing creditor. See In re Parham, No. 16-44233, 2017 Bankr. LEXIS

at *4. As such, the garnished wages have never been property of the bankruptcy estate, and 11

U.S.C. § 542 is therefore inapplicable. The Debtor has failed to cite, nor could the Court find, any

authority to the contrary. The Debtor has therefore failed to state a claim upon which relief can be

granted so the Court grants Defendant’s Motion to Dismiss.


                                               Conclusion


       Wages earned between the dismissal and reinstatement of a Chapter 13 bankruptcy are not

property of the estate, and any confirmation order is vacated during such gap period. Accordingly,

there is no legal basis to recover wages garnished in such gap period pursuant to 11 U.S.C. § 542,

and Defendant’s Motion to Dismiss is therefore granted.




                                                12




 19-03002-dof      Doc 17     Filed 06/17/19     Entered 06/18/19 08:27:15        Page 12 of 13
       Counsel for Defendant is directed to prepare and submit an appropriate order consistent

with this Opinion and the entry of order procedures of this Court.


Not for Publication


Signed on June 17, 2019




                                                13




 19-03002-dof      Doc 17    Filed 06/17/19     Entered 06/18/19 08:27:15    Page 13 of 13
